DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
It is noted that the effective filing date for this application is 08 December 2010, no earlier reference containing the claimed subject matter related to the contact force. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19-21, there is no antecedent basis for “the graphical representation of the first electrode.” Claims 20 and 21 depend from claim 19 and are therefore also indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keidar (US 2004/0147920), Panescu (US 5,740,808) and Bertolero (US 2006/0015165).
Regarding claim 2, Keidar discloses a graphical user interface system for determining lesion depth including an ECU (21, fig. 1) for determining a lesion depth ([0076]) which generates an output signal (i.e. to the display device 37) of a graphical indicator of the lesion depth (86, fig. 4). The graphical indicator is displayed on a graphical representation of the target tissue (fig. 4, see also [0053], [0078] and [0079]). Keidar measures tissue to determine the lesion depth and so cannot be understood to determine a predicted lesion depth. Because Keidar is not predicting the lesion depth, there is no disclosure of which values are used. However, Applicant has not disclosed an unexpected result from predicting the lesion depth over against measuring lesion depth where both are common in the art. Panescu, for example discloses an ablation system and teaches that an image acquisition element (“IAE” which can be ultrasound as discussed in col. 7 lines 12-16) can be used “instead of or as an adjunct to predicting such characteristics from measurements of applied power, impedance, tissue temperature, and ablation time” (col. 26 lines 60-65). This is understood to be a teaching of functional equivalence (MPEP 2144.06). Therefore, at the time the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the system of Keidar with the ability to determine the lesion depth resulting from ablation using any commonly known method, including by predicting the lesion depth based on various parameters as taught by Panescu, that would produce the predictable result of allowing the system and/or a user to know the depth of the created lesion. The claims recite the lesion depth is based on thee variables: ablation time, contact force and temperature. Panescu discloses tissue temperature and ablation time, but not contact force (col. 26 lines 60-65). But it is well-understood in the art that contact force is relevant to the depth of a created lesion. Bertolero, for example, discloses a cardiac ablation device and teaches that contact pressure during energy delivery can be adjusted to change the lesion depth ([0095]). It naturally follows that the contact pressure during the delivery of energy would influence the lesion depth. Therefore, before the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Keidar-Panescu to estimate the lesion depth using any commonly known parameters, including temperature and ablation time as taught by Panescu and contact force as taught by Bertolero to produce the predictable result of allowing the system and/or a user to know the depth of the created lesion. Regarding the range over which contact pressure and temperature are collected it is noted that lesions are caused by the delivery of energy over some period of time. Since it is the lesion that is being measured, there is no evidence in the cited references that collecting any parameter outside the window of energy application would be relevant to the estimation of lesion depth. Bertolero, for example, does not explicitly say that energy is being delivered during the change of contact force to change lesion depth, but it is implied on the basis that without energy being applied there is no lesion, and thus no lesion depth. Therefore, either the references implicitly disclose collecting contact pressure and temperature during the time which ablation energy is implied, or, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Keidar-Panescu-Bertolero to collect any parameter relevant to lesion depth in any relevant time frame, including the time during which energy is delivered to tissue, to produce the predictable result of allowing the system and/or a user to know the depth of the created lesion. The only way a contact force could be measured between an electrode and tissue is by using an element that could be considered “a force sensor.” Additionally or alternatively, “force sensors” are well-known in the art and Applicant has not disclosed that collecting force information from a force sensor produces an unexpected result. In the interest of simplicity an obviousness rejection is not made on that basis, but such a rejection is likely. Finally, since Keidar discloses displaying lesion depth on a graphical representation of target tissue (as noted above), and it would have been obvious to calculate predicted lesion depth (as discussed above), it follows that it would have been obvious to one of ordinary skill in the art at the time the application was filed to display predicted lesion depth on a graphical representation of tissue to produce the predictable result of allowing a user to visualize data relevant to the successful treatment of tissue.
Regarding claim 3, Keidar, not disclosing the prediction of lesion depth, does not disclose a third variable. Panescu, however, as noted above, discloses several other variables, all of which are relevant to lesion depth and any of which can be considered a third variable (col. 26 lines 60-65). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Keidar-Panescu-Bertolero to include any number of commonly known variable relevant to the prediction of a lesion depth, which would produce the predictable result of a system which is capable of accurately predicting lesion depth.
Regarding claim 4, Keidar discloses displaying depth relative to the tissue that is being ablated (figs. 4, 5B, note discussion of visualization in [0079]), which is understood to be a comparison of thickness of target tissue with lesion depth.
Regarding claim 22, the system of Keidar-Panescu-Bertolero is a heat-based ablation system. That is, it is a system that treats tissue by raising the temperature past a point which will kill cells. Therefore, the method of using the system (as discussed above) will including determining a predicted temperature (an ablation temperature) at a particular depth (the depth at which the energy will penetrate so as to raise the temperature to the ablation temperature).

Claims 10-12 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keidar, Panescu and Bertolero, further in view of Rittman (US 6,575,969).
Regarding claims 10 and 19, Keidar discloses a graphical user interface system for determining lesion depth including an ECU (21, fig. 1) for determining a lesion depth ([0076]) which generates an output signal (i.e. to the display device 37) of a graphical indicator of the lesion depth (86, fig. 4). The graphical indicator is displayed on a graphical representation of the target tissue ([0053], see also fig. 4). Keidar measures tissue to determine the lesion depth and so cannot be understood to determine a predicted lesion depth, where Keidar also does not disclose the predicted lesion depth is configured to be displayed adjacent to a graphical representation of the first electrode.
Regarding predicted lesion depth, because Keidar is not predicting the lesion depth, there is no disclosure of which values are used. However, Applicant has not disclosed an unexpected result from predicting the lesion depth over against measuring lesion depth where both are common in the art. Panescu, for example discloses an ablation system and teaches that an image acquisition element (“IAE” which can be ultrasound as discussed in col. 7 lines 12-16) can be used “instead of or as an adjunct to predicting such characteristics from measurements of applied power, impedance, tissue temperature, and ablation time” (col. 26 lines 60-65). This is understood to be a teaching of functional equivalence (MPEP 2144.06). Therefore, at the time the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the system of Keidar with the ability to determine the lesion depth resulting from ablation using any commonly known method, including by predicting the lesion depth based on various parameters as taught by Panescu, that would produce the predictable result of allowing the system and/or a user to know the depth of the created lesion. The claims recite the lesion depth is based on thee variables: ablation time, contact force and temperature. Panescu discloses tissue temperature and ablation time, but not contact force (col. 26 lines 60-65). But it is well-understood in the art that contact force is relevant to the depth of a created lesion. Bertolero, for example, discloses a cardiac ablation device and teaches that contact pressure during energy delivery can be adjusted to change the lesion depth ([0095]). It naturally follows that the contact pressure during the delivery of energy would influence the lesion depth. Therefore, before the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Keidar-Panescu to estimate the lesion depth using any commonly known parameters, including temperature and ablation time as taught by Panescu and contact force as taught by Bertolero to produce the predictable result of allowing the system and/or a user to know the depth of the created lesion. Regarding the range over which contact pressure and temperature are collected it is noted that lesions are caused by the delivery of energy over some period of time. Since it is the lesion that is being measured, there is no evidence in the cited references that collecting any parameter outside the window of energy application would be relevant to the estimation of lesion depth. Bertolero, for example, does not explicitly say that energy is being delivered during the change of contact force to change lesion depth, but it is implied on the basis that without energy being applied there is no lesion, and thus no lesion depth. Therefore, either the references implicitly disclose collecting contact pressure and temperature during the time which ablation energy is implied, or, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Keidar-Panescu-Bertolero to collect any parameter relevant to lesion depth in any relevant time frame, including the time during which energy is delivered to tissue, to produce the predictable result of allowing the system and/or a user to know the depth of the created lesion. The only way a contact force could be measured between an electrode and tissue is by using an element that could be considered “a force sensor.” Additionally or alternatively, “force sensors” are well-known in the art and Applicant has not disclosed that collecting force information from a force sensor produces an unexpected result. In the interest of simplicity an obviousness rejection is not made on that basis, but such a rejection is likely.
Regarding display of information relative to tissue and electrodes, this feature is very common in the art and Applicant has not disclosed that the display of predicted lesion depth relative to the tissue in which the lesion is being created and the electrode which creates the lesion is critical or produces unexpected results. Rittman, for example, cited in the Conclusion of the previous action, shows a display for indicating predicted lesion depth relative to the tissue to be lesioned and the electrode used to create the lesion (see discussion of window 821, fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Keidar-Panescu-Bertolero to display any information relevant to the creation of a lesion in tissue by an electrode, including the electrode and tissue relative to the depth of a lesion as taught by Rittman, that would produce the predictable result of allowing a user to visualize the information.
Regarding claims 11 and 20, Keidar, not disclosing the prediction of lesion depth, does not disclose a third variable. Panescu, however, as noted above, discloses several other variables, all of which are relevant to lesion depth and any of which can be considered a third variable (col. 26 lines 60-65). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Keidar-Panescu-Bertolero to include any number of commonly known variable relevant to the prediction of a lesion depth, which would produce the predictable result of a system which is capable of accurately predicting lesion depth.
Regarding claims 12 and 21, Keidar discloses displaying depth relative to the tissue that is being ablated (figs. 4, 5B, note discussion of visualization in [0079]) which is understood to be a comparison of thickness of target tissue with lesion depth.

Claims 5, 6, 9, 13, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keidar, Panescu and Bertolero or Keidar, Panescu, Bertolero and Rittman, further in view of Laeseke (US 2003/0109802).
Regarding claims 5, 6, 9, 13, 15 and 18, the system of Keidar-Panescu-Bertolero/Rittman does not disclose that the lesion depth indicator is a “stoplight” gauge with three indicators changing color. However, indicators in general are ubiquitous in the art and Applicant has not disclosed how this specific type of indicator produces an unexpected result. In fact, that Applicant has claimed different, mutually exclusive indicators suggests none of them are essential to the inventive concept. Laeseke discloses what can be considered a generic electrosurgical device that includes a “stoplight” gauge with three indicators that change color. Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the system of Keidar-Panescu-Bertolero/Rittman with any commonly known type of indicator, including a “stoplight” indicator as taught by Laeseke, to indicate any information that would be relevant to safe and effective treatment.

Claims 7, 8, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keidar, Panescu and Bertolero, or Keidar, Panescu, Bertolero and Rittman, further in view of Stone (US 2005/0021044).
Regarding claims 7, 8, 14, 16 and 17, the system of Keidar-Panescu-Bertolero/Rittman does not disclose the particular gauge details. However, indicators in general are ubiquitous in the art and Applicant has not disclosed how this specific type of indicator produces an unexpected result. In fact, that Applicant has claimed different, mutually exclusive indicators suggests none of them are essential to the inventive concept. Stone can be considered a generic medical device and teaches that any commonly known gauge may be used, including color bars and analog meters ([0035]). Further, changes of shapes and colors (including patterns) is well known in the art. Therefore, before the time of the invention, it would have been obvious to one of ordinary skill in the art to indicate the depth calculated by the system of Keidar-Panescu-Bertolero/Rittman using any commonly known gauge type, including analog meters with indicator lines as taught by Stone, with any commonly known shape, color or pattern, to produce the predictable result of communication information that would be relevant to safe and effective treatment. 

 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Regarding claim 22, Applicant has expressed a lack of clarity about the content of the rejection. Applicant’s reasoning appears to be that because none of the references disclose the exact claim wording that none of the references disclose the limitation. In fact the examiner is being interpretively generous by not rejecting the claim under 35 U.S.C. 112(d) for failing to further limit claim 2. The claim recites that the predicted lesion depth includes a predicted temperature at a particular depth. But this is necessarily true: all the lesion depths that have ever been predicted by any system that would read on claim 2 involve the prediction of a temperature (i.e. a lesion-forming temperature) at a particular depth (i.e. the depth of the lesion). Restated, it is impossible for a temperature-based ablation system to predict lesion depth without predicting the depth at which a lesion-forming temperature occurs (either directly, as in the actual temperature, or indirectly as in a parameter representative of temperature or tissue destruction, such as impedance). Therefore, since the method of Keidar-Panescu-Bertolero predicts lesion depth, the prediction of the lesion depth must include a predicted temperature at a particular depth. However, the rejection used the wording in question because the examiner assumed that a person of ordinary skill in the art would immediately recognize the limitation was present in the method of Keidar-Panescu-Bertolero as discussed with respect to claim 2. In the interest of clarity, however, see for example figure 4 of Keidar which shows a particular temperature with respect to a particular depth below endocardial tissue. The “predicted” aspect of the temperature is derived from the other references as discussed above with respect to claim 2. In the interest of compact prosecution note that Rittman also discloses the subject matter of claim 22 (see the discussion of Rittman in the rejections of claim 10 and 19).
   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794